Citation Nr: 0524009	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  02-05 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.  

2.  Entitlement to service connection for right Achilles' 
tendonitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included the period from 
November 1966 to March 1987.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
August 2003, the Board remanded the case for further 
development.  

In his December 2000 claim, it is unclear whether the veteran 
is raising a claim of service connection for Achilles' 
tendonitis of his left leg.  The Board hereby refers this 
matter to the RO for appropriate action.  

Additional medical evidence was received from the veteran in 
August 2005, and the veteran waived initial review by the RO.  
In his waiver, the veteran indicated that he had a new 
address.  


FINDINGS OF FACT

1.  The veteran's bilateral plantar fasciitis was not 
manifested during the veteran's active duty service, nor is 
the bilateral plantar fasciitis otherwise related to such 
service.

2.  The veteran's right Achilles' tendonitis was not 
manifested during the veteran's active duty service, nor is 
the veteran's right Achilles' tendonitis otherwise related to 
such service.




CONCLUSIONS OF LAW

1.  The veteran's bilateral plantar fasciitis was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  The veteran's right Achilles' tendonitis was not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
March 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining, as well 
as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the March 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in March 2004 which was 
after the December 2001 rating decision on appeal.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement was harmless error for the reasons 
specified below.

In the March 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding these 
claims, the evidence needed to substantiate such claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  The appellant has 
also been afforded the benefit of VA examinations during the 
appeal period, and was provided with the opportunity to 
attend hearings, however in September 2002 the veteran 
canceled his request for a Board hearing.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, and VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claims.
 
Analysis
 
The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records are negative for any right foot 
problems.  A February 1966 radiographic report indicated a 
negative right foot.  The veteran's January 1987 retirement 
examination did not show any feet problems, nor did the 
veteran report any disorders of the feet on the accompanying 
report of medical history.  

Post-service private medical records showed the veteran was 
treated for his feet problems.  Included among these records 
were private medical records dated from June 1997 to May 2000 
showing the veteran had left foot pain, persistent left heel 
pain, and the diagnosis included plantar fasciitis.  A May 
2000 private medical record indicated that the veteran was 
operated in 1990 on his right Achilles' tendon following a 
rupture.  Upon physical examination, the veteran had a well-
healed wound in the right ankle area over the Achilles' 
tendon.  The diagnosis included status post rupture and 
repair surgically with long-term wasting of the calf muscle 
of the Achilles' tendon on the right.  

The veteran was afforded a VA examination in November 2004.  
The claims folder was reviewed in conjunction with the 
examination.  In presenting the veteran's medical history as 
apparently reported by the veteran, the examiner noted that 
the veteran had a motor vehicle crash in 1981.  The veteran 
stated that during service in 1990 he had noticed problems 
with plantar fasciitis.  He said there was primarily heel 
pain which was worse in the morning which improved throughout 
the day.  He reported no flare-ups and reported that he has 
not had symptoms for the last 3-4 years.  He currently used 
orthotics, no surgery.  In terms of occupation and daily 
activities, the veteran had some decrease in mobility when it 
was active.  Physical examination of the feet revealed there 
was no noted tenderness over the heel or plantar surface of 
each foot.  Passive and active range of motion was plantar 
flexion from 0-40, dorsiflexion from 0-20.  There was no 
noted pain through the course of motion, no edema, 
instability, no unusual wear, no vascular changes, no foot 
deformities, gait was a normal narrow based gait without 
noted abnormalities relating to feet.  The diagnosis of the 
feet was plantar fasciitis in remission.  

In a March 2005 VA addendum to the November 2004 VA 
examination, the etiology of the veteran's plantar fasciitis 
was addressed.  It was noted by way of history that the 
condition began in 1990.  The examiner stated that plantar 
fasciitis in general is an irritation and a painful problem 
involving the heel of the foot where the plantar fascia 
originates on the inferior aspect of the calcaneus.  It is 
usually related to the tendency of the longitudinal arch to 
loosen and flatten a bit as a normal aging process.  It is 
often aggravated by excessive activity such as is expected 
for a man in the military service.  The veteran's back 
disorder resulted from a rear-end motor vehicle accident in 
1981.  The examiner opined that there is no causal connection 
between the veteran's foot disorder and low back disability.  
The injuries superimposed on the low back were discovered to 
be early degenerative changes involving the fact joints.  
There is no causal relationship between this and plantar 
fasciitis.  

August 2005 private medical records revealed that the veteran 
continued to be treated for his feet.  It was reported by way 
of history that he had had foot pain since 1988.  The 
assessment was plantar fasciitis of the feet bilaterally, 
left greater than right.  

The medical evidence has not demonstrated that the veteran's 
bilateral plantar fasciitis and right Achilles' tendonitis 
occurred in service or are due to service.  The veteran has 
made several statements regarding his disorders of the feet.  
In his February 2002 email, he argued that his 21 plus years 
in service, running in combat boots and other improper 
footwear contributed to his feet problems.  He stated that 
since retirement he has had a desk job and has not engaged in 
activities that could have aggravated his feet disabilities.  
In his August 2002 notice of disagreement, the veteran 
reported that he injured his right Achilles' tendon in 1980 
but did not have any treatment records documenting this 
injury.  Furthermore, he argued that his in-service back 
injury contributed to his feet and tendon problems.  However, 
the veteran as a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran's opinions as to the etiology of his 
disorders are without probative value.  

In a March 2004 statement, the veteran argued that a May 2000 
statement from a private doctor, Dr. Morley, indicated that 
the he had an altered gait caused by the chronic back problem 
which contributed to his disorders of the feet.  However, a 
May 31, 2000 record from Dr. Morley referred to neuropathy in 
the veteran's left foot which the doctor stated that the 
veteran thought increased due to his chronic low back pain.  
A May 24, 2000 record from Dr. Morley showed that veteran 
walked with exaggerated arches bilaterally and the diagnosis 
included paresthesia and neuropathy of the second, third, 
fourth toes on the left, etiology not clear (veteran had 
chronic back pain and was disabled), pain base of left fifth 
metatarsal possibly due to bursitis and possibly aggravated 
by altered gait.  Thus, these records focused on the 
veteran's left foot neuropathy and did not indicate that Dr. 
Morley attributed the veteran's bilateral plantar fasciitis 
and right Achilles' tendonitis to his low back disorder.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
disorders of the feet are related to service.  The veteran's 
retirement examination did not indicate any problems with the 
veteran's feet.  The Board finds it significant that 
competent medical professionals did not note any feet 
abnormalities at the time of separation.  There is no 
indication that the veteran received treatment for his feet 
during service, and there is nothing in the service medical 
records suggesting that there was a problem with the 
veteran's feet.  Furthermore, post service medical records do 
not relate the veteran's current disorders of the feet to 
service.  In fact, during the November 2004 VA examination, 
the examiner found that the veteran's plantar fasciitis was 
in remission, and in the March 2005 VA addendum it was opined 
that the veteran's plantar fasciitis was not due to his 
service-connected back disorder.  Moreover, the August 2003 
Board remand requested that the VA examiner during the 
veteran's VA examination diagnose all disabilities associated 
with the veteran's feet and provide an opinion regarding the 
etiology of the disabilities.  Subsequently, the November 
2004 VA examination did not provide the veteran with a 
diagnosis of right Achilles' tendonitis.  The only reference 
to the veteran's right Achilles' tendonitis in the claims 
folder appears to be in reference to his 1990 surgery 
following a rupture.  Thus there is no current supporting 
evidence of pertinent symptomatology for the veteran's right 
Achilles' tendonitis.  

Hence, based on the above the Board is led to the conclusion 
that the preponderance of the evidence is against a finding 
that the veteran's bilateral plantar fasciitis and right 
Achilles' tendonitis are related to service.  The Board notes 
that in an April 2004 report of contact, the veteran 
indicated that his disorders could be intertwined with his 
pending claim for a left knee disability.  Should the veteran 
be granted service connection for his left knee disability, 
he is welcome to submit new and material evidence to reopen 
his claims for bilateral plantar fasciitis and right 
Achilles' tendonitis.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to both issues.  



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


